Order entered February 18, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00037-CR

                           JOHN KENNETH WEEKLEY, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F-0955995-H

                                           ORDER
       The Court has before it appellant’s February 17, 2015 motion to reject counsel and

proceed pro se. In the motion, appellant asserts that he is concerned appointed counsel will file

an Anders brief and that he will not have access to the trial record to prepare a response. We

note that this is an appeal from the trial court’s order denying appellant’s motion for post-

conviction DNA testing. No hearing was conducted on the motion; therefore, the only record

before this Court is the clerk’s record.

       We ORDER the trial court to conduct a hearing to determine whether appellant desires to

dismiss counsel and proceed pro se.
      The trial court shall first advise appellant that he does not have the right to court-
       appointed counsel of his choice. See Buntion v. Harmon, 827 S.W.2d 945 (Tex. Crim.
       App. 1992); Sampson v. State, 854 S.W.2d 659 (Tex. App.–Dallas 1992, no pet.).

      The trial court shall next advise appellant of the dangers and disadvantages of self-
       representation. See Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987). The
       trial court shall further advise appellant that he does not have the right to hybrid
       representation and that he will solely be responsible for filing appellant’s brief and will
       be subject to the Texas Rules of Appellate Procedure in his filings and communications
       with the Court of Appeals.

      If the trial court determines appellant’s waiver of counsel is knowing and voluntary, it
       shall provide appellant with a statement in substantially the form provided in article
       1.051(g) of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN.
       art. 1.051(g).


   We ORDER the trial court to transmit a supplemental record containing the written findings

of fact, any supporting documentation, and any orders to this Court within THIRTY DAYS of

the date of this order. If the trial court determines appellant’s waiver of counsel is knowing and

voluntary, the supplemental record shall contain appellant’s signed, written waiver in

substantially the form provided by article 1.051(g).

       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.
                                                       /s/   ADA BROWN
                                                             JUSTICE